iGi,
                                    uek i 14,,AL                                                   10/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               Case Number: DA 21-0440


                                          DA 21-0440


 MATTHEW THIBERT,                                                              OCT 2 6 2021
                                                                            Bovvc.:n   -,..-.11wouci
                                                                          Clerk of Supreme
                                                                                                Court
              Petitioner and Appellant.                                      State of Montana



       v.                                                                ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Matthew Thibert represents himself and moves this Court to amend his submitted
brief with amended information. Counsel for the State of Montana has not filed a response.
We point out that this Court received the Cascade County District Court record on
October 13, 2021, and that briefing has not yet begun.
       Thibert seeks to include information about the District Court's action in denying his
motions in an August 16, 2021 Order. He explains that the District Court "summarily
denied all the petitionern motions," and contends that the court incorrectly used the
Uniform District Court Rules because he included a brief with his motions.
       Thibert appeals this August 16, 2021 Order Re: Petitioner's Motions. Upon review
of the record, we conclude that this appeal is not properly before this Court.
Section 46-21-203, MCA. On May 27, 2020, Thibert filed his petition for postconviction
relief in the District Court and moved for appointment of counsel. The petition and motion
were fi led in his underlying criminal case.' The court denied Thibert's motion for counsel
in November 2020. The State sought additional time to file a response to Thibert's petition
after the court had issued several Gillham Orders and allowed additional time to file.
In re Gillham, 216 Mont. 279, 281-82, 704 P.2dd 1019, 1020 (1985). The State filed its
response on April 15. 2021. During the interim, Thibert submitted at least nine motions,


  Depending upon the District Court, a petition for postconviction relief may be filed under a new
civil cause number or, as in the Cascade County District Court, the document is filed under the
original criminal cause number.
requesting default judgment or to strike. A new presiding judge issued an order denying
Thibert's pending motions on August 16, and two days later, the State filed a notice of
issue concerning the pending petition for postconviction relief as well as the court-ordered
responses. Thibert filed a notice of appeal with this Court on September 7, 2021. The
District Court has not had an opportunity to issue a decision on Thibert's petition for
postconviction relief.   Section 46-21-201(6), MCA.        When Thibert receives a final
judgment concerning his petition for postconviction relief from the District Court, he may
seek an appeal with this Court. Section 46-21-203, MCA. Therefore,
       IT IS ORDERED that sua sponte this appeal is DISMISSED without prejudice.
       IT IS FURTHER ORDERED that Thibert's Motion to Amend His Submitted Brief
with Amended Information is DENIED, as moot.
       The Clerk of the Supreme Court is directed to close this case as of this Order's date
and to return the record to the Clerk of District Court.
       The Clerk is also directed to provide a copy of this Order to: Tina Henry, Clerk of
Court, under Cause No. DDC-16-453(a); counsel of record, and Matthew Thibert.
       DATED this         day of October, 2021.



                                                                 hief Justice
                                                                        /1 77    1r)I




                                              2